







EXHIBIT 10.1

EXECUTION VERSION







$65,000,000




REVOLVING CREDIT AGREEMENT

among

SOUTHERN STAR CENTRAL CORP.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

and
ROYAL BANK OF CANADA,
as Administrative Agent

Dated as of July 3, 2012





RBC CAPITAL MARKETS and U.S. BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners
U.S. BANK, NATIONAL ASSOCIATION, as Syndication Agent






080599-0099-11824-Active.12911759.9




080599-0099-11824-Active.12911759.12

A/74976910.7

080599-0099-11824-Active.12911759.16












TABLE OF CONTENTS

Page

SECTION 1.

DEFINITIONS




1.1

Defined Terms




1.2

Other Definitional Provisions




SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS




2.1

Revolving Commitments




2.2

Procedure for Revolving Loan Borrowing




2.3

Commitment Fees, etc.




2.4

Termination or Reduction of Revolving Commitments




2.5

Optional Prepayments




2.6

Conversion and Continuation Options




2.7

Limitations on Eurodollar Tranches




2.8

Interest Rates and Payment Dates




2.9

Computation of Interest and Fees




2.10

Inability to Determine Interest Rate




2.11

Pro Rata Treatment and Payments




2.12

Requirements of Law




2.13

Taxes




2.14

Indemnity




2.15

Change of Lending Office




2.16

Replacement of Lenders




2.17

Defaulting Lenders




2.18

Incremental Commitments




SECTION 3.

LETTERS OF CREDIT




3.1

L/C Sublimit




3.2

Procedure for Issuance of Letter of Credit




3.3

Fees and Other Charges




3.4

L/C Participations




3.5

Reimbursement Obligation of the Borrower




3.6

Obligations Absolute




3.7

Letter of Credit Payments




3.8

Applications




SECTION 4.

REPRESENTATIONS AND WARRANTIES




4.1

Financial Condition




4.2

No Change




4.3

Existence; Compliance with Law




4.4

Power; Authorization; Enforceable Obligations




4.5

No Legal Bar




4.6

Litigation




4.7

No Default




4.8

Ownership of Property; Liens




4.9

Intellectual Property




4.10

Taxes




4.11

Federal Regulations




4.12

Labor Matters




4.13

ERISA




4.14

Investment Company Act; Other Regulations




4.15

Subsidiaries




4.16

Use of Proceeds




4.17

Environmental Matters




4.18

Accuracy of Information, etc




4.19

Security Documents




4.20

Solvency




4.21

Senior Indebtedness




SECTION 5.

CONDITIONS PRECEDENT




5.1

Conditions to Initial Extension of Credit




5.2

Conditions to Each Extension of Credit




SECTION 6.

AFFIRMATIVE COVENANTS




6.1

Financial Statements




6.2

Certificates; Other Information




6.3

Payment of Obligations




6.4

Maintenance of Existence; Compliance




6.5

Maintenance of Property; Insurance




6.6

Inspection of Property; Books and Records; Discussions




6.7

Notices




6.8

Environmental Laws




6.9

Additional Collateral, etc




6.10

Maintenance of Ratings




SECTION 7.

NEGATIVE COVENANTS




7.1

Financial Condition Covenants




7.2

Indebtedness and Issuance of Preferred Stock




7.3

Liens




7.4

Fundamental Changes




7.5

Disposition of Property




7.6

Restricted Payments




7.7

Optional Payments and Modifications of Certain Debt Instruments




7.8

Investments




7.9

Transactions with Affiliates




7.10

Sales and Leasebacks




7.11

Swap Agreements




7.12

Changes in Fiscal Periods




7.13

Negative Pledge Clauses




7.14

Clauses Restricting Subsidiary Distributions




7.15

Lines of Business




7.16

Designation of Restricted and Unrestricted Subsidiaries




SECTION 8.

EVENTS OF DEFAULT




SECTION 9.

THE AGENTS




9.1

Appointment




9.2

Delegation of Duties




9.3

Exculpatory Provisions




9.4

Reliance by Administrative Agent




9.5

Notice of Default




9.6

Non-Reliance on Agents and Other Lenders




9.7

Indemnification




9.8

Agent in Its Individual Capacity




9.9

Successor Administrative Agent




9.10

Arrangers and Syndication Agent




SECTION 10.

MISCELLANEOUS




10.1

Amendments and Waivers




10.2

Notices




10.3

No Waiver; Cumulative Remedies




10.4

Survival of Representations and Warranties




10.5

Payment of Expenses and Taxes




10.6

Successors and Assigns; Participations and Assignments




10.7

Adjustments; Set-off




10.8

Counterparts




10.9

Severability




10.10

Integration




10.11

GOVERNING LAW




10.12

Submission To Jurisdiction; Waivers




10.13

Acknowledgements




10.14

Releases of Guarantees and Liens




10.15

Confidentiality




10.16

WAIVERS OF JURY TRIAL




10.17

USA Patriot Act













080599-0099-11824-Active.12911759.16




ii









SCHEDULES:

1.1A

Commitments

4.4

Consents, Authorizations, Filings and Notices

4.15

Subsidiaries

4.19(a)

UCC Filing Jurisdictions

7.2(d)

Existing Indebtedness

7.3(f)

Existing Liens

7.9

Transactions with Affiliates




EXHIBITS:

A

Form of Pledge Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Assignment and Assumption

E

Form of Legal Opinion of Bingham McCutchen LLP

F

Form of U.S. Tax Compliance Certificate

G

Form of New Lender Supplement

H

Form of Increased Facility Activation Notice











080599-0099-11824-Active.12911759.9




080599-0099-11824-Active.12911759.12

A/74976910.7

080599-0099-11824-Active.12911759.16




1









REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of July 3, 2012, among
SOUTHERN STAR CENTRAL CORP., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”) and ROYAL BANK OF CANADA, as
administrative agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1

Defined Terms

.  As used in this Agreement, the terms listed in this Section 1.1 shall have
the respective meanings set forth in this Section 1.1.

“ABR”:  for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate that would be calculated as of
such day (or, if such day is not a Business Day, as of the next preceding
Business Day) in respect of a proposed Eurodollar Loan with a one-month Interest
Period plus 1.0%.  Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate shall be effective as of
the opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.  

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

“Administrative Agent”:  Royal Bank of Canada, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents”:  the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  as defined in the preamble hereto.

“Applicable Margin”:  for ABR Loans, 1.00% and for Eurodollar Loans, 2.00%,
provided, that on and after the first Pricing Grid Adjustment Date occurring
after the completion of the first full fiscal quarter of the Borrower after the
Closing Date, the Applicable Margin with respect to Revolving Loans, will be
determined pursuant to the Applicable Pricing Grid based on the ratings by
Moody’s and S&P assigned to the Senior Notes;




“Applicable Pricing Grid”:  the table set forth below:

Unsecured Debt Rating (Moody’s/S&P)

Applicable Margin for Eurodollar Loans

Applicable Margin for ABR Loans

Baa2/BBB or better

1.50%

0.50%

Baa3/BBB-

1.75%

0.75%

Ba1/BB+

2.00%

1.00%

Ba2/BB

2.25%

1.25%

Less than Ba2/BB

2.75%

1.75%


For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Senior Notes’ ratings shall become
effective on the date (the “Pricing Grid Adjustment Date”) that is one Business
Day after an announcement or press release publicizing such change in the Senior
Notes’ ratings is made or released and shall remain in effect until the next
change to be effected pursuant to this paragraph.  Additionally, for purposes of
determining the Applicable Margin, (i) if there is a rating differential of one
level between the ratings of Moody’s and S&P, the higher rating shall be deemed
to be in effect and (ii) if there is a rating differential of two or more levels
between the ratings of Moody’s and S&P, the lower rating shall be deemed to be
in effect.

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”:  as defined in Section 10.6(b).

“Arrangers”:  the Joint Lead Arrangers and Joint Bookrunners identified on the
cover page of this Agreement.

 “Assignee”:  as defined in Section 10.6(b).

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

“Available Cash Flow”: for any period, Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries minus the sum of the following, each determined for
such period on a consolidated basis:

(i) cash taxes paid by the Borrower and its Restricted Subsidiaries; plus

(ii) cash interest expense paid by the Borrower and its Restricted Subsidiaries
whether or not capitalized (including, without limitation, the interest
component of all payments associated with Capital Lease Obligations,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Swap Agreements); plus

(iii) Capital Expenditures of the Borrower and its Restricted Subsidiaries
(except to the extent financed by the incurrence of Indebtedness); plus

(iv) the aggregate principal amount of long-term Indebtedness repaid by the
Borrower and its Restricted Subsidiaries and the repayment by the Borrower and
any Restricted Subsidiary of any short-term Indebtedness that financed Capital
Expenditures referred to in clause (iii) above, excluding any such repayments
(x) under working capital facilities (except to the extent that such
Indebtedness so repaid was incurred to finance Capital Expenditures as described
in clause (iii) above) and (y) through a refinancing involving the incurrence of
new long-term Indebtedness.

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


 “Benefitted Lender”:  as defined in Section 10.7(a).




“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Revolving Loans hereunder.

“Business”:  as defined in Section 4.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Calculation Date”: as defined in the definition of Fixed Charge Coverage Ratio.

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries.

“Capital Lease Obligations”:  as to any Person, at the time any determination is
to be made, the amount of the liability as lessee in respect of a capital lease
that would at that time be required to be capitalized on a balance sheet in
accordance with GAAP.

 “Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

“Cash Equivalents”:  (a) United States dollars; (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support of those securities) having maturities
of not more than six months from the date of acquisition; (c) certificates of
deposit and eurodollar time deposits with maturities of six months or less from
the date of acquisition, bankers’ acceptances with maturities not exceeding six
months and overnight bank deposits, in each case, with any domestic commercial
bank having capital and surplus in excess of $500,000,000 and a Thomson Bank
Watch Rating of “B” or better; (d) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(b) and (c) above entered into with any financial institution meeting the
qualifications specified in clause (c) above; (e) commercial paper having the
highest rating obtainable from Moody’s or S&P and in each case maturing within
six months after the date of acquisition; and (f) money market funds at least
95% of the assets of which constitute Cash Equivalents of the kinds described in
clauses (a)-(e) above.

“Closing Date”:  the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is July 3, 2012.

“Code”:  the Internal Revenue Code of 1986, as amended.

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commitment”:  as to any Lender, the Revolving Commitment of such Lender.

 “Commitment Fee Grid”:  the table set forth below:

Revolving Facility Utilization

Commitment Fee Rate

<33.3%

0.50%

>33.3% and <66.6%

0.375%

>66.6%

0.250%




For the purposes of the Commitment Fee Grid, changes in the Commitment Fee Rate
resulting from changes in the Revolving Facility Utilization shall become
effective on the date after such change becomes effective and shall remain in
effect until the next change to be effected pursuant to this paragraph.

“Commitment Fee Rate”:  as determined pursuant to the Commitment Fee Grid.

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

"Connection Income Taxes": Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capitalization Ratio”:  for any period, the ratio of (a)
Consolidated Total Debt for such period to (b) Consolidated Total Capitalization
for such period.

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of

(i)

an amount equal to any extraordinary loss plus any net loss realized by the
Borrower and its Restricted Subsidiaries in connection with an asset sale or
asset disposition, to the extent such losses were deducted in computing such
Consolidated Net Income; plus

(ii)

provision for taxes based on income or profits of the Borrower and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(iii)

Fixed Charges of such Person; plus

(iv)

depreciation, amortization (including amortization of intangibles but excluding
amortization of other prepaid cash expenses that were paid in a prior period)
and other non-cash expenses (including impairment charges recorded in connection
with the application of Financial Accounting Standard No. 142 “Goodwill and
other Intangibles” but excluding any such non-cash expense to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period) of the
Borrower and its Restricted Subsidiaries for such period to the extent that such
depreciation, amortization and other non-cash expenses were deducted in
computing such Consolidated Net Income; plus

(v)

all extraordinary, unusual or non-recurring items of gain or loss, or revenue or
expense; provided, that the amounts referred to in this clause (v) shall not, in
the aggregate, exceed $10,000,000 for any fiscal year of the Borrower; minus

(vi)

 non-cash items increasing such Consolidated Net Income for such period, other
than the accrual of revenue in the ordinary course of business,

Notwithstanding the foregoing, amounts in clauses (i), (ii), (iv) and (v)
relating to any Restricted Subsidiary will be added to Consolidated Net Income
to compute Consolidated EBITDA only to the extent (and in the same proportion)
that the Net Income of such Restricted Subsidiary was included in calculating
Consolidated Net Income and only if a corresponding amount would be permitted at
the date of determination to be dividended to the Borrower by such Restricted
Subsidiary without any prior governmental approval (that has not been obtained)
and by operation of the terms of its charter and all judgments, decrees, orders,
statutes, rules and governmental regulations applicable to such Restricted
Subsidiary or its stockholders.

 “Consolidated Net Income”:  with respect to the Borrower and its Restricted
Subsidiaries for any period, the aggregate of the Net Income of the Borrower and
it Restricted Subsidiaries for such period, on a consolidated basis, determined
in accordance with GAAP; provided that (i) the Net Income (but not loss) of an
Unrestricted Subsidiary or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
distributions paid in cash to the Borrower or a Restricted Subsidiary thereof,
(ii) the Net Income of any Restricted Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, (iii) any unrealized non-cash
gains or losses or charges in respect of Swap Agreements (including those
resulting from the application of SFAS 133) will be excluded and (iv) the
cumulative effect of a change in accounting principles after the Closing Date
will be excluded.

 “Consolidated Net Tangible Assets”: with respect to the Borrower and its
Restricted Subsidiaries at any date of determination, the aggregate amount of
Total Assets included in the Borrower’s most recent quarterly or annual
consolidated balance sheet prepared in accordance with GAAP less applicable
reserves reflected in such balance sheet, after deducting the following amounts:
(i) all current liabilities reflected in such balance sheet, and (ii) all
goodwill, trademarks, patents, unamortized debt discounts and expenses and other
like intangibles reflected in such balance sheet.

“Consolidated Net Worth”:  at any date,  the total of the amounts shown on the
consolidated balance sheet of the Borrower and it Restricted Subsidiaries
determined in accordance with GAAP, as of the end of the Borrower and it
Restricted Subsidiaries’ most recent fiscal quarter for which internal financial
statements are available prior to the taking of any action for the purpose of
which the determination is being made, as the sum of (1) the par or stated value
of all of the Borrower and its Restricted Subsidiaries’ outstanding Capital
Stock, (2) paid-in capital or capital surplus relating to such Capital Stock and
(3) any retained earnings or earned surplus less (A) any accumulated deficit and
(B) any amounts attributable to Disqualified Stock.

“Consolidated Total Capitalization”:  the sum of (i) Consolidated Total Debt and
(ii) Consolidated Net Worth.

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 “Continuing Directors”:  the directors of the Borrower on the Closing Date,
after giving effect to the transactions contemplated hereby, and each other
director, if, in each case, such other director represents the interests of at
least one of the Sponsors (or such director is nominated for election by at
least one of the Sponsors).

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control Investment Affiliate”:  as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

“Credit Party”:  the Administrative Agent, the Issuing Lender or any other
Lender.




“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied, including, in any event, a “Default” under and as defined in the
Senior Note Indenture.

“Defaulting Lender”:  any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its
Revolving Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.


“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the date on
which the Revolving Loans mature; provided, however, that any Capital Stock that
would constitute Disqualified Stock solely because the holders thereof have the
right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Borrower
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 7.6 hereof.

“Dollars” and “$”:  dollars in lawful currency of the United States.

 “Environmental Laws”:  any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to, or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.

“ERISA Event”:  (a) the occurrence of any Reportable Event; (b) the failure of
any Group Member or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (c) a determination that any Pension
Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (d) the filing
pursuant to Section 412 of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Pension Plan;
(e) the occurrence of any event or condition which would reasonably be expected
to constitute grounds under ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan or the incurrence by any Group Member
or any  ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (f) the receipt by any
Group Member or any ERISA Affiliate from the PBGC or a Pension Plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (g) the failure by any Group Member or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan pursuant to Sections 431
or 432 of the Code; (h) the incurrence by any Group Member or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; (i) the receipt by any Group Member
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from a Group Member or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is reasonably expected to be, Insolvent, in Reorganization, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA); or (j) the failure by any Group Member or any of its ERISA Affiliates to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:   (a) the rate of interest per annum, expressed on the
basis of a

year of 360 days, determined by the Administrative Agent,  which is equal to the
offered rate that appears on the page of the Reuters LIBOR01 screen (or any
successor thereto providing comparable rate quotations as may be selected by the
Administrative Agent) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, or (b) if the
rates referenced in the preceding subsection (a) are not available, the rate per
annum determined by the Administrative Agent as the rate of interest, expressed
on a basis of 360 days at which deposits in Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
Eurodollar Loan being made, continued or converted by the Administrative Agent
and with a term and amount comparable to such Interest Period and principal
amount of such Eurodollar Loan as would be offered by the Administrative Agent’s
London Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period.




“Eurodollar Loans”:  Revolving Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 “Eurodollar Tranche”:  the collective reference to Eurodollar Loans under the
Revolving Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Revolving Loans shall originally have been made on the same day).

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 “Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolving Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Revolving Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.16), except to the extent
that, pursuant to Section 2.13, amounts with respect to such Taxes were payable
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in the Revolving Loan or Commitment, (ii) a direct or indirect
beneficial owner of Lender acquires an indirect beneficial interest in the
Revolving Loan or Commitment through such Lender, except to the extent that,
pursuant to Section 2.13, amounts with respect to such Taxes were payable to
such Lender immediately before such beneficial owner acquired the applicable
beneficial interest in the Revolving Loan or Commitment, or (iii) such Lender
changes its lending office or its residence or place of organization, except to
the extent that, pursuant to Section 2.13, amounts with respect to such Taxes
were payable to such Lender immediately before it changed its lending office or
its residence or place of organization, (c) Taxes attributable to such Credit
Party’s failure to comply with Section 2.13(f), (d) any U.S. Federal withholding
Taxes imposed under FATCA and (e) any backup withholding Tax that is required by
the Code to be withheld from amounts payable to a recipient that is a U.S.
Person.

 “FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 “Fixed Charge Coverage Ratio”: with respect to the Borrower and its Restricted
Subsidiaries for any four-quarter reference period, the ratio of the
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
period to the Fixed Charges of the Borrower and its Restricted Subsidiaries for
such period. In the event that the Borrower or Restricted Subsidiaries incurs,
assumes, guarantees, repays, repurchases or redeems any Indebtedness (other than
ordinary working capital borrowings) or issues, repurchases or redeems any
Disqualified Stock or preferred stock subsequent to the commencement of the
applicable four-quarter reference period and on or prior to the date on which
the event for which the calculation of the Fixed Charge Coverage Ratio is made
occurs (the “Calculation Date”), then the Fixed Charge Coverage Ratio will be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
repayment, repurchase or redemption of Indebtedness, or such issuance,
repurchase or redemption of Disqualified Stock or preferred stock, and the use
of proceeds therefrom, as if the same had occurred at the beginning of such
period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(i)

acquisitions that have been made by the Borrower or any of its Restricted
Subsidiaries, including through mergers or consolidations and including any
related financing transactions, subsequent to the commencement of the applicable
four quarter reference period and on or prior to the Calculation Date will be
given pro forma effect as if they had occurred on the first day of such period
and Consolidated EBITDA for such reference period will be calculated on a pro
forma basis in accordance with Regulation S-X under the Securities Act including
any pro forma expense and cost reductions that have occurred or are reasonably
expected to occur, in the reasonable judgment of the chief financial officer or
chief accounting officer of the Borrower (regardless of whether those cost
savings or operating improvements could then be reflected in pro forma financial
statements in accordance with Regulation S-X promulgated under the Securities
Act of 1933 or any other regulation or policy of the SEC related thereto);

(ii)

the Consolidated EBITDA attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, will be excluded; and

(iii)

the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the Borrower or any
of its Restricted Subsidiaries following the Calculation Date.

“Fixed Charges”: with respect to the Borrower and its Restricted Subsidiaries
for any period, the sum, without duplication, of:

(i)

the consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued (including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings), and net of the
effect of all payments made or received pursuant to Swap Agreements incurred
with respect to Indebtedness; plus

(ii)

the consolidated interest of the Borrower and its Restricted Subsidiaries that
was capitalized during such period; plus

(iii)

any interest expense on Indebtedness of another Person that is guaranteed by the
Borrower or one of its Restricted Subsidiaries or secured by a Lien on assets of
the Borrower or one of its Restricted Subsidiaries (whether or not such
guarantee or Lien is called upon); plus

(iv)

all dividends, whether paid or accrued and whether or not in cash, on any series
of Disqualified Stock or preferred stock of such Person or any of its Restricted
Subsidiaries, other than dividends on equity interests payable solely in Capital
Stock of the Borrower (other than Disqualified Stock) or to the Borrower or a
Restricted Subsidiary of the Borrower.

“Funded Status”:  as defined in Section 4.13.

“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession.

“Governmental Authority”:  any nation or government or any state or other
political subdivision thereof, including any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government.

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Increased Facility Activation Date”:  any Business Day on which any Lender
shall execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.18.

“Increased Facility Activation Notice”:  a notice substantially in the form of
Exhibit H.

“Increased Facility Closing Date”:  any Business Day designated as such in an
Increased Facility Activation Notice.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
or surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any ABR Loan, the last Business Day of each
March, June, September and December (or, if an Event of Default is in existence,
the last Business Day of each calendar month) to occur while such Revolving Loan
is outstanding and the final maturity date of such Revolving Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, and (c) as to any Eurodollar Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the Revolving Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the Revolving Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i)  

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)  

the Borrower may not select an Interest Period under the Revolving Facility that
would extend beyond the Revolving Termination Date;

(iii)  

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and

(iv)  

the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Revolving
Loan.

“Investments”:  with respect to any Person, all direct or indirect investments
by such Person in other Persons (including Affiliates) in the forms of loans
(including Guarantee Obligations or other obligations), advances or capital
contributions (excluding (x) commission, travel and similar advances to officers
and employees made in the ordinary course of business and (y) advances to
customers in the ordinary course of business that are recorded as accounts
receivable on the balance sheet of the lender), purchases or other acquisitions
for consideration of Indebtedness, Capital Stock or other securities, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP. If the Borrower or any Restricted Subsidiary
of the Borrower sells or otherwise disposes of any Capital Stock of any direct
or indirect Restricted Subsidiary of the Borrower such that, after giving effect
to any such sale or disposition, such Person is no longer a Subsidiary of the
Borrower, the Borrower will be deemed to have made an Investment on the date of
any such sale or disposition in an amount equal to the fair market value of the
Capital Stock of such Restricted Subsidiary not sold or disposed of in an amount
determined as provided in the final paragraph of Section 7.6 hereof.

“IRS”:  the United States Internal Revenue Service.

“Issuing Lender”:  each of Royal Bank of Canada and any other Revolving Lender
approved by the Administrative Agent and the Borrower that has agreed in its
sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit.  Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed by the Borrower on the date when
made or refinanced.

 “L/C Exposure”: at any time, the total L/C Obligations.  The L/C Exposure of
any Revolving Lender at any time shall be its Revolving Percentage of the total
L/C Exposure at such time.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of Unreimbursed Amounts (including all L/C Borrowings).

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“L/C Sublimit”:  $10,000,000.

“Lender Parent”:   with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

 “Lenders”:  as defined in the preamble hereto.

“Letters of Credit”:  as defined in Section 3.1(a).

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”:  each Group Member that is a party to a Loan Document.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

“Materials of Environmental Concern”:  any gasoline, petroleum (including crude
oil or any fraction thereof) or petroleum products, asbestos, polychlorinated
biphenyls, urea-formaldehyde insulation, and any hazardous or toxic substances,
materials or wastes, defined or regulated as such in or under any Environmental
Law.

“Measurement Date”:  March 31, 2012.

“Moody’s”: Moody’s Investors Service, Inc.

 “Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“Net Income”: with respect any Person, the net income (loss) of such Person,
determined in accordance with GAAP and before any reduction in respect of
preferred stock dividends, excluding, however, (i) any gain (but not loss),
together with any related provision for taxes on such gain (but not loss),
realized in connection with (A) any asset sale or asset disposition or (B) the
disposition of any securities by such Person or any of its Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Subsidiaries and
(ii) any extraordinary gain (but not loss), together with any related provision
for taxes on such extraordinary gain (but not loss).

“New Lender”:  as defined in Section 2.18.

“New Lender Supplement”:  as defined in Section 2.18.

“Non-Consenting Lender”:  as defined in Section 2.16.

“Non-Recourse Debt”: Indebtedness (i) as to which neither the Borrower nor any
of its Restricted Subsidiaries (A) provides credit support of any kind
(including undertaking, agreement or instrument that would constitute
Indebtedness), (B) is directly indirectly liable (as a guarantor or otherwise)
or (C) is the lender, (ii) no default with respect to which (including any
rights that the holders of the Indebtedness may have to take enforcement action
against an Unrestricted Subsidiary) would permit (upon notice, lapse of time or
both) holder of any other Indebtedness (other than the Revolving Loans) of the
Borrower or any of its Restricted Subsidiaries to declare a default on such
other Indebtedness or cause the payment thereof to accelerated or payable prior
to its stated maturity and (iii) as to which the lenders or other credit
providers have been notified in writing that they will not have any recourse to
the stock assets of the Borrower or any of its Restricted Subsidiaries.

“Non-U.S. Lender”:  (a) if the Borrower is a U.S. Person, a Lender, with respect
to the Borrower, that is not a U.S. Person, and (b) if the Borrower is not a
U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Notes”:  the collective reference to any promissory note evidencing Revolving
Loan.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Revolving Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Revolving Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

“OpCo”: Southern Star Central Gas Pipeline, Inc., the wholly owned direct
operating Subsidiary of the Borrower.

“OpCo Capitalization Ratio”:  for any period, the ratio of (a) Consolidated
Total Debt attributable solely to OpCo for such period to (b) OpCo Total
Capitalization for such period.

“OpCo Notes”:  the 6.00% Senior Notes due 2016 issued by OpCo pursuant to the
OpCo Notes Indenture.

“OpCo Notes Indenture”:  the Indenture dated as of April 13, 2006 entered into
by OpCo in connection with the issuance of the OpCo Notes, together with all
instruments and other agreements entered into by OpCo in connection therewith.

“OpCo Total Capitalization”:  the sum of (i) Consolidated Total Debt and (ii)
Consolidated Net Worth, in each case, attributable solely to OpCo .

“Other Connection Taxes”:  with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising solely from such
Credit Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Revolving Loan or Loan
Document).

 “Other Taxes”:  all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.16).

“Participant”:  as defined in Section 10.6(c).

“Participant Register”:  as defined in Section 10.6(c).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to ERISA
any any successor entity performing similar functions.

“Pension Plan”:  any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

“Permitted Investments”: any of the following:

(i) any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;

(ii) any Investment in Cash Equivalents;

(iii) any Investment by the Borrower or any Subsidiary of the Borrower in a
Person, if as a result of such Investment (A) such Person becomes a Restricted
Subsidiary of the Borrower or (B) such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Borrower or a Restricted Subsidiary of the
Borrower;

(iv) any Investment made as a result of the receipt of non-cash consideration
from an asset sale; provided that the value of such non-cash consideration does
not exceed 25% of the fair market value of the assets sold or transferred in
such asset sale;

(v) any acquisition of assets solely in exchange for the issuance of Capital
Stock (other than Disqualified Stock) of the Borrower;

(vi) any Investments received (A) in satisfaction of judgments or in compromise
or resolution of obligations of trade creditors or customers that were incurred
in the ordinary course of business, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer or (B) as a result of a foreclosure by the Borrower
or any of its Restricted Subsidiaries with respect to any secured Investment in
default;

(vii) any Investment consisting of a guarantee permitted under Section 7.2
hereof;

(viii) obligations under Swap Agreements permitted to be incurred under Section
7.2 or 7.11 hereof;

(ix) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(x) loans or advances to employees made in the ordinary course of business
consistent with past practices of the Borrower or any of its Restricted
Subsidiaries not to exceed $5.0 million at any one time outstanding;

(xi) Investments existing on April 16, 2008; and

(xii) other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (xii) that are at the time outstanding, not to
exceed the greater of (a) $30.0 million or (b) 5.0% of Consolidated Net Tangible
Assets of the Borrower.

“Permitted Investors”: the collective reference to the Sponsors and their
respective Control Investment Affiliates.

“Permitted Refinancing Indebtedness”: any Indebtedness of the Borrower or any of
its Subsidiaries issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund other Indebtedness of
the Borrower or any of its Subsidiaries (other than intercompany Indebtedness);
provided that (i) the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on the
Indebtedness and the amount of all expenses and premiums incurred in connection
therewith); (ii) such Permitted Refinancing Indebtedness has a final maturity
date equal to or later than the final maturity date of, and has a weighted
average life to maturity equal to or greater than the weighted average life to
maturity of, the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded; (iii) if the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded is subordinated in right of payment to
the Notes, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; (iv) such Permitted
Refinancing Indebtedness is incurred either by the Borrower or by the Subsidiary
that is the obligor on the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; (v) no Default or Event of Default exists on the
date of issuance of such Permitted Refinancing Indebtedness and (vi) such
Permitted Refinancing Indebtedness is not guaranteed by any Person that is not a
guarantor of all of the Obligations.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including (i) any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) in respect of which any Group Member is an “employer” as defined in
Section 3(5) of ERISA, and (ii) any employee pension benefit plan (as defined in
Section 3(2) of ERISA but excluding any Multiemployer Plan) in respect of which
any Group Member is an “employer” as defined in Section 3(5) of ERISA and, with
respect to any such plans that are Pension Plans, in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Pledge Agreement”:  the Pledge Agreement to be executed and delivered by the
Borrower, substantially in the form of Exhibit A.

“Pricing Grid Adjustment Date”:  as defined in the Applicable Pricing Grid.

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by the Royal Bank of Canada as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Royal Bank of Canada in connection with extensions of
credit to debtors).

 “Projections”:  as defined in Section 6.2(c).

“Properties”:  as defined in Section 4.17(a).

 “Register”:  as defined in Section 10.6(b).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043, or
any successor thereto.

“Required Lenders”:  at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that any time there are two or more Lenders, the Required Lenders shall consist
of at least two Lenders which are not Affiliates; provided further that the
Revolving Commitment of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Requirements of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

“Restricted Investment”:  any Investment other than a Permitted Investment.

“Restricted Payments”:  as defined in Section 7.6.

“Restricted Subsidiary”:  any Subsidiary of the Borrower other than any
Unrestricted Subsidiary.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including any additional amounts committed under the Revolving Facility
in accordance with Section 2.18). The original amount of the Total Revolving
Commitments is $65,000,000.

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

“Revolving Facility”:  each of the Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Facility Utilization”: the ratio (expressed as a percentage) of  the
Total Revolving Extensions of Credit at such time to the Total Revolving
Commitments.

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”:  as defined in Section 2.1(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.  Notwithstanding the foregoing, in the case of Section 2.17 when a
Defaulting Lender shall exist, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment.

“Revolving Termination Date”:  the earlier of (a) July 3, 2016 and (b) the date
that is 91 days prior to the maturity date of any other Indebtedness for
borrowed money of the Borrower in excess of $50,000,000.

“S&P”: Standard & Poor’s Ratings Services.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Security Documents”:  the collective reference to the Pledge Agreement and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

 “Senior Notes”:  The Senior Registered Notes and the Senior Unregistered Notes.

 “Senior Notes Indentures”:  The Senior Registered Notes Indenture and the
Senior Unregistered Notes Indenture.

“Senior Registered Notes”:  the 6.75% Senior Registered Notes due 2016 issued by
the Borrower pursuant to the Senior Registered Notes Indenture.

“Senior Registered Notes Indenture”:  the Indenture dated as of April 13, 2006
entered into by the Borrower in connection with the issuance of the Senior
Registered Notes, together with all instruments and other agreements entered
into by the Borrower in connection therewith.

 “Senior Unregistered Notes”:  the 6.75% Senior Unregistered Notes due 2016
issued by the Borrower pursuant to the Senior Unregistered Notes Indenture.

“Senior Unregistered Notes Indenture”:  the Indenture dated as of April 16, 2008
entered into by the Borrower in connection with the issuance of the Senior
Unregistered Notes, together with all instruments and other agreements entered
into by the Borrower in connection therewith.

 “Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Change of Control”:  a “Change of Control Triggering Event” as
defined in the Senior Notes Indentures (or any similar documentation related to
any Permitted Refinancing Indebtedness).

“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower and any
Person that is a Lender or an affiliate of a Lender at the time such Swap
Agreement is entered into.

“Sponsors”: Morgan Stanley Infrastructure Partners and GE Energy Financial
Services.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 “Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Syndication Agent”:  the Syndication Agent identified on the cover page of this
Agreement.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Assets”: with respect to the Borrower and its Restricted Subsidiaries for
any period, the total assets of the Borrower and it Restricted Subsidiaries on a
consolidated basis determined in accordance with GAAP, as shown on the most
recently available consolidated balance sheet of the Borrower and its Restricted
Subsidiaries for such period.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 “Transferee”:  any Assignee or Participant.

“Type”:  as to any Revolving Loan, its nature as an ABR Loan or a Eurodollar
Loan.

“United States”:  the United States of America.

“Unreimbursed Amount”:  as defined in Section 3.5.

“Unrestricted Subsidiary”:  any Subsidiary of the Borrower that is formed after
the Closing Date which the Borrower designates as an Unrestricted Subsidiary in
a written notice to the Administrative Agent; provided that (i) such Subsidiary
has no Indebtedness other than Non-Recourse Debt; (ii) such Subsidiary is not
party to any agreement, contract, arrangement or understanding with the Borrower
or any Restricted Subsidiary of the Borrower unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Borrower; (iii) such Subsidiary
is a Person with respect to which neither the Borrower nor any of its Restricted
Subsidiaries has any direct or indirect obligation (A) to subscribe for
additional Capital Stock or (B) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results; (iv) such Subsidiary has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of the Borrower or any
of its Restricted Subsidiaries and (iv) immediately after giving effect to such
designation, the Borrower will be in compliance with Section 7.1 calculated on a
pro forma basis as of the end of the quarter most recently ended prior to the
date of such designation for which financial statements have been delivered
pursuant to Section 6.1.

Any such designation by the Borrower of a Subsidiary of the Borrower as an
Unrestricted Subsidiary shall be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of a resolution of the board of
directors giving effect to such designation and an officer’s certificate
certifying that such designation complied with the foregoing conditions and was
permitted by Section 7.6 hereof. If, at any time, any Unrestricted Subsidiary
would fail to meet the foregoing requirements as an Unrestricted Subsidiary, it
will thereafter cease to be an Unrestricted Subsidiary for purposes of this
Agreement and any Indebtedness of such Subsidiary shall be deemed to be incurred
by a Restricted Subsidiary of the Borrower as of such date (and, if such
Indebtedness is not permitted to be incurred as of such date under Section 7.2
hereof, the Borrower will be in default of such covenant).

“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.13(f)(ii)(B)(3).

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 “Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.1

Other Definitional Provisions

.   Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(a)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP  (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

(b)  All accounting and reporting policies contained herein conform with
accounting principles generally accepted in the United States. The financial
information contained herein has been prepared in accordance with rules and
regulations of the SEC. The Borrower maintains its accounting records subject to
GAAP, and the Borrower is not itself directly subject to the Federal Energy
Regulatory Commission’s (“FERC”) Uniform System of Accounts (“USofA”) under the
Natural Gas Act, as amended (the “NGA”). OpCo is a “natural-gas company” subject
to accounting regulation (among other matters) under the NGA.  As with
essentially all natural-gas companies, OpCo’s transmission, storage, and related
activities are subject to regulation by the FERC and, as such, rates and charges
for the transportation of natural gas in interstate commerce, the extension,
enlargement or abandonment of jurisdictional facilities, and its accounting,
among other things, are subject to regulation.  OpCo maintains its accounting
records subject to FERC’s USofA.

(c)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1

Revolving Commitments

.   Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Revolving
Percentage of the L/C Obligations then outstanding, does not exceed the amount
of such Lender’s Revolving Commitment.  During the Revolving Commitment Period
the Borrower may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.  The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.6.

(a)  The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.2

Procedure for Revolving Loan Borrowing

.   The Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of ABR
Loans) (provided that any such notice of a borrowing of ABR Loans under the
Revolving Facility to finance payments required by Section 3.5 may be given not
later than 10:00 A.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Revolving Loan and the
respective lengths of the initial Interest Period therefor.  Any Revolving Loans
made on the Closing Date shall initially be ABR Loans and, unless otherwise
agreed by the Administrative Agent in its sole discretion, no Revolving Loan may
be made as, converted into or continued as a Eurodollar Loan having an Interest
Period in excess of one month prior to the date that is  thirty (30) days after
the Closing Date.  Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof.
Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each Revolving Lender thereof.  Each Revolving Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

2.3

Commitment Fees, etc.

   The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender (other than a Defaulting Lender) a commitment fee for the
period from and including the Closing Date to the last day of the Revolving
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears on each Fee Payment
Date, commencing on the first such date to occur after the date hereof.

(a)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.4

Termination or Reduction of Revolving Commitments

.  The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments or,
from time to time, to reduce the amount of the Revolving Commitments; provided
that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments.  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.

2.5

Optional Prepayments

.  The Borrower may at any time and from time to time prepay the Revolving Loan,
in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Administrative Agent no later than 11:00 A.M., New York City
time, three Business Days prior thereto, in the case of Eurodollar Loans, and no
later than 11:00 A.M., New York City time, one Business Day prior thereto, in
the case of ABR Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.14.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of ABR
Loans) accrued interest to such date on the amount prepaid.  Partial prepayments
of Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof.

2.6

Conversion and Continuation Options

.   The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Required Lenders have determined in their sole
discretion not to permit such conversions.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(a)  Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Revolving Loans,
provided that no Eurodollar Loan may be continued as such (i) when any Event of
Default has occurred and is continuing and the Required Lenders have determined
in their sole discretion not to permit such continuations or (ii) if an Event of
Default specified in clause (i) or (ii) of Section 8(f) with respect to the
Borrower is in existence, and provided, further, that if the Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Revolving
Loans shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

2.7

Limitations on Eurodollar Tranches

.  Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $100,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

2.8

Interest Rates and Payment Dates

.   Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(a)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(b)  (i) If all or a portion of the principal amount of any Revolving Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Revolving Loans and
Reimbursement Obligations (whether or not overdue) shall bear interest at a rate
per annum equal to (x) in the case of the Revolving Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Revolving Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans under the Revolving Facility plus 2% , in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

(c)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

2.9

Computation of Interest and Fees

.   Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate.  Any change in the interest rate on
a Revolving Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

(a)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.8(a).

2.10

Inability to Determine Interest Rate

.  If prior to the first day of any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Revolving Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the Revolving Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Revolving Loans under the Revolving Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans under the
Revolving Facility shall be converted, on the last day of the then-current
Interest Period, to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the Revolving Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Revolving Loans under the Revolving Facility to Eurodollar Loans.

2.11

Pro Rata Treatment and Payments

.   Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Revolving Percentages of the relevant Lenders.

(a)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(b)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00  P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7.  If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(c)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error.  If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the Revolving Facility, on demand, from the Borrower.

(d)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.11(d), 2.11(e), 2.13(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Lender to satisfy such Lender’s obligations
to it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

2.12

Requirements of Law

.   If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i)  shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes and (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

(iii)  shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Revolving Loans or issuing or participating in Letters of Credit, or to reduce
any amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender or such other Credit Party, upon its
demand, any additional amounts necessary to compensate such Lender or such other
Credit Party for such increased cost or reduced amount receivable.  If any
Lender or such other Credit Party becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Borrower (with
a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.

 If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

(b)  Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III,and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(c)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Revolving Loans and all
other amounts payable hereunder.

2.13

Taxes

.   Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.13), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made.

(a)  The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(b)  As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.13, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(c)  The Loan Parties shall jointly and severally  indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d)  Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender's failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(e)   Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.13(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(i)  Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)  any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B)  any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)

in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
"interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

(2)

executed originals of IRS Form W-8ECI;

(3)

in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
originals of IRS Form W-8BEN; or

(4)

to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;

(C)  any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)  if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(ii)  On or prior to the Closing Date, the Administrative Agent shall deliver to
the Borrower an executed original of IRS Form W-8IMY certifying in Part I that
the Administrative Agent is a U.S. branch of a foreign bank and certifying in
Part IV, Line 12, that the Administrative Agent agrees to be treated as a U.S.
Person with respect to any payments made to it under any Loan Document.  The
Administrative Agent agrees that if such IRS Form W-8IMY previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or promptly notify the Borrower in writing of its legal inability to do so.

(f)  If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13 (including by the payment of additional amounts
pursuant to this Section 2.13), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(g)  Each party's obligations under this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

(h)  For purposes of this Section 2.13, the term “Lender” includes the Issuing
Lender.

2.14

Indemnity

.  The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Revolving Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Revolving Loans and all
other amounts payable hereunder.

2.15

Change of Lending Office

.  Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.12 or 2.13(a) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any
Revolving Loans affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
offices to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.12
or 2.13(a).

2.16

Replacement of Lenders

.  The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.12 or 2.13(a), (b) becomes
a Defaulting Lender, or (c) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Required
Lenders (with the percentage in such definition being deemed to be  50% for this
purpose) has been obtained) (each such Lender, a “Non-Consenting Lender”), with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.15 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.12 or 2.13(a), (iv) the replacement financial institution shall
purchase, at par, all Revolving Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender under Section 2.14 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.12 or 2.13(a), as the case may
be, (ix) in the case of any replacement resulting from a Lender becoming a
Non-Consenting Lender, the replacement financial institution shall have
consented to the applicable amendment, supplement, modification, consent or
waiver and (x) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.  Each party hereto agrees that an assignment
 required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment need not be a
party thereto.

2.17

Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a)  fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.3(a);

(b)  the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

(c)  if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i)  all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Extensions of Credit plus such Defaulting Lender’s L/C
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments;

(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within  five (5) Business  Days
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Lender only the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 8 for so long as such L/C Exposure is outstanding;

(iii)  if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv)  if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.3(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v)  if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
such L/C Exposure is reallocated and/or cash collateralized; and

(d)  so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.17(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.17(c)(i) (and such Defaulting
Lender shall not participate therein).

(e)  If a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue,
the Issuing Lender shall not be required to issue, amend or increase any Letter
of Credit, unless the Issuing Lender shall have entered into arrangements with
the Borrower or such Lender, consistent with the arrangements described in
Section 2.17(c) or otherwise reasonably satisfactory to the Issuing Lender, to
defease any risk to it in respect of such Lender hereunder.

(f)  In the event that the Administrative Agent, the Borrower and the Issuing
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Revolving Percentage.

2.18

Incremental Commitments

.    The Borrower and any one or more Lenders (including New Lenders (as defined
below)) may from time to time agree that such Lenders shall make, obtain or
increase the amount of their Revolving Commitments by executing and delivering
to the Administrative Agent an Increased Facility Activation Notice specifying
(i) the amount of such increase and (ii) the applicable Increased Facility
Closing Date. Notwithstanding the foregoing, (i) without the consent of the
Required Lenders, the aggregate amount of incremental Revolving Commitments
obtained after the Closing Date pursuant to this paragraph shall not exceed
$35,000,000 and (ii) without the consent of the Administrative Agent, (x) each
increase effected pursuant to this paragraph shall be in a minimum amount of at
least $5,000,000 and (y) no more than three Increased Facility Closing Dates may
be selected by the Borrower after the Closing Date. No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.18(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit G, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.

(c) Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date, the Borrower shall borrow Revolving Loans under the
relevant increased Revolving Commitments from each Lender participating in the
relevant increase in an amount determined by reference to the amount of each
Type of Loan (and, in the case of Eurodollar Loans, of each Eurodollar Tranche)
which would then have been outstanding from such Lender if (i) each such Type or
Eurodollar Tranche had been borrowed or effected on such Increased Facility
Closing Date and (ii) the aggregate amount of each such Type or Eurodollar
Tranche requested to be so borrowed or effected had been proportionately
increased.  The Eurodollar Base Rate applicable to any Eurodollar Loan borrowed
pursuant to the preceding sentence shall equal the Eurodollar Base Rate then
applicable to the Eurodollar Loans of the other Lenders in the same Eurodollar
Tranche (or, until the expiration of the then-current Interest Period, such
other rate as shall be agreed upon between the Borrower and the relevant Lender.

(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence of the increased Revolving Commitments evidenced
thereby.  Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.




SECTION 3. LETTERS OF CREDIT

3.1

L/C Sublimit

.   Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Revolving Commitment Period in such form
as may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Sublimit or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero.  Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date; provided further that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above); provided further that any Letter of Credit may expire later than the
date referred to in clause (y) above if made subject to cash collateralization
arrangements satisfactory to the Issuing Lender and the Administrative Agent and
entered into on or before the date that is ten Business Days prior to the
Revolving Termination Date.

(a)  The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.

3.2

Procedure for Issuance of Letter of Credit

.  The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering by 11:00 AM to the Issuing Lender at its address
for notices specified herein an Application therefor, completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request.  Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower.  The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof.  The Issuing Lender shall promptly furnish to
the Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.3

Fees and Other Charges

.   The Borrower will pay a fee on the undrawn and unexpired amount of all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date.  In addition, the Borrower shall
pay to the Issuing Lender of each Letter of Credit for its own account a
fronting fee of 0.20% per annum on the undrawn and unexpired amount of such
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date.

(a)   In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary fees, costs and expenses as are
incurred or charged by the Issuing Lender generally to all customers in issuing,
negotiating, effecting payment under, and amending any Letter of Credit.

3.4

L/C Participations

.   The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder.  Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement (or in the event that any reimbursement received by
the Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Percentage of the amount that is not so reimbursed (or is so
returned).  Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing

(a)  If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility.  A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

(b)  Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5

Reimbursement Obligation of the Borrower

.  (a) If any draft is paid under any Letter of Credit, the Borrower shall
reimburse the Issuing Lender for the amount of (a) the draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by the Issuing Lender
in connection with such payment, not later than 12:00 Noon, New York City time,
on the Business Day immediately following the day that the Borrower receives
such notice.  Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds.  Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section 2.8(b)
and (y) thereafter, Section 2.8(c). If the Borrower fails to so reimburse such
Issuing Lender by such time, the Administrative Agent shall promptly notify each
Lender of such payment date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”) and the amount of such Lender’s Revolving Percentage
thereof. In such event, the Borrower shall be deemed to have requested ABR Loans
to be disbursed on such payment date in an amount equal to such Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.2 for
the principal amount of ABR Loans, but subject to the aggregate Available
Revolving Commitment and the conditions set forth in Section 5.2. Any notice
given by an Issuing Lender or the Administrative Agent pursuant to this
paragraph (a) may be given by telephone if immediately confirmed in writing;
provided that the lack of such confirmation shall not affect the conclusiveness
or binding effect of such notice.

(b)  Each Lender (including each Lender acting as an Issuing Lender) shall upon
any notice pursuant to paragraph (a) of this Section make funds available for
the account of the applicable Issuing Lender at the Administrative Agent’s
Office in an amount equal to its Revolving Percentage of the relevant
Unreimbursed Amount not later than 3:00 p.m., New York City time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of paragraph (c) of this Section, each Lender that so
makes funds available shall be deemed to have made an ABR Loan to the Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the applicable Issuing Lender in accordance with the instructions provided to
the Administrative Agent by such Issuing Lender (which instructions may include
standing payment instructions, which may be updated from time to time by such
Issuing Lender, provided that, unless the Administrative Agent shall otherwise
agree, any such update shall not take effect until the Business Day immediately
following the date on which such update is provided to the Administrative
Agent).

(c) With respect to any Unreimbursed Amount that is not fully refinanced by ABR
Loans for any reason, the Borrower shall be deemed to have incurred from the
applicable Issuing Lender an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the default rate
described in Section 2.8(c) .  In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable Issuing Lender pursuant
to paragraph (b) of this Section shall be deemed payment in respect of its
participation in such L/C Borrowing.

3.6

Obligations Absolute

.  The Borrower’s obligations under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person.  The Borrower also agrees with the Issuing Lender that the Issuing
Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence, bad faith, willful misconduct or material breach of
the Loan Documents, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

3.7

Letter of Credit Payments

.  If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the Borrower of the date and amount
thereof.  Subject to Section 3.6, the responsibility of the Issuing Lender to
the Borrower in connection with any draft presented for payment under any Letter
of Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8

Applications

.  To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:

4.1

Financial Condition

.  The audited consolidated balance sheets of the Borrower and its consolidated
Restricted Subsidiaries as at December 31, 2009, December 31, 2010 and December
31, 2011, and the related consolidated statements of income and of cash flows
for the fiscal years ended on such dates, reported on by and accompanied by an
unqualified report  Ernst & Young, present fairly the consolidated financial
condition of the Borrower and its consolidated Restricted Subsidiaries as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended.  The unaudited
consolidated balance sheet of Borrower and its consolidated Restricted
Subsidiaries as at March 31, 2012, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly the consolidated financial condition of the Borrower and
its consolidated Restricted Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the three-month
period then ended (subject to normal year-end audit adjustments and the absence
of footnotes).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as described above or as
approved by the aforementioned firm of accountants and disclosed therein).  As
of the Closing Date, no Group Member has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.  During the period from March 31, 2012 to and
including the date hereof there has been no Disposition by any Group Member of
any material part of its business or property.

4.2

No Change

.  Since March 31, 2012, there has been no development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

4.3

Existence; Compliance with Law

.  Each Group Member (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law except in each case referred to in clauses (a) (other than with respect to a
Loan Party), (c) and (d), to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

4.4

Power; Authorization; Enforceable Obligations

.  Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder.  Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement.  No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect (other than
the (i) Form 8-K filing and (ii) notification to the trustee for the Senior
Notes described in Schedule 4.4 which shall each be filed or delivered, as the
case may be, within ten (10) Business Days after the Closing Date).  Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5

No Legal Bar

.  The execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, the borrowings hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of any Group Member that could reasonably be expected to
result in a Material Adverse Effect and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).  No Requirement of Law
or Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

4.6

Litigation

.  No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any Group Member or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

4.7

No Default

.  No Group Member is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.

4.8

Ownership of Property; Liens

.  Each Group Member has title in fee simple to, or a valid leasehold interest
in, all its real property, and good title to, or a valid leasehold interest in,
all its other property, except where the failure to hold a valid easement could
not reasonably be expected to have a Material Adverse Effect, and none of such
property is subject to any Lien except as permitted by Section 7.3.

4.9

Intellectual Property

.  Each Group Member owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted.  No material
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim.  The use of Intellectual Property by each Group Member does not
infringe on the rights of any Person in any material respect.

4.10

Taxes

.  Each Group Member has filed or caused to be filed all federal, state and
other material Tax returns that are required to be filed and has paid all Taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other Taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no Tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such Tax, fee or other charge.

4.11

Federal Regulations

.  No part of the proceeds of any Revolving Loans, and no other extensions of
credit hereunder, will be used (a) for “buying” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect for any purpose that violates the
provisions of the regulations of the Board or (b) for any purpose that violates
the provisions of the regulations of the Board.  No more than 25% of the assets
of the Group Members consist of “margin stock” as so defined.  If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

4.12

Labor Matters

.  Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:  (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from any Group Member on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant Group
Member.

4.13

ERISA

.  Except as would not reasonably be expected to have a Material Adverse Effect,
(a) each Plan is in compliance with the applicable provisions of ERISA and the
Code relating to Plans and the regulations and published interpretations
thereunder; (b) no ERISA Event has occurred or is reasonably expected to occur;
and (c) all amounts required by applicable law with respect to, or by the terms
of, any retiree welfare benefit arrangement maintained by any Group Member or to
which any Group Member has an obligation to contribute have been accrued in
accordance with Accounting Standards Codification Topic 715-60.  The present
value of all accumulated benefit obligations under each Pension Plan (based on
the assumptions set forth in Section 430 of the Code) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Pension Plan allocable to such accrued
benefits (the “Funded Status”) by an amount that would, either alone or in
combination with the Funded Status of any other Pension Plan, reasonably be
expected to have a Material Adverse Effect.

4.14

Investment Company Act; Other Regulations

.  No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

4.15

Subsidiaries

.  Except as disclosed to the Administrative Agent by the Borrower in writing
from time to time after the Closing Date, (a) Schedule 4.15 sets forth the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary, except as created by the
Loan Documents. The Borrower has no Subsidiaries organized outside the United
States.

4.16

Use of Proceeds

.  The proceeds of the Revolving Loans, and the Letters of Credit, shall be used
to provide funding for equity investments in or intercompany loans to its
Restricted Subsidiaries in support of working capital, capital expenditures and
general corporate purposes but shall not be used to repurchase any Senior Notes
in an aggregate amount in excess of $15,000,000.

4.17

Environmental Matters

.  Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(a)  the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or would give rise
to liability under, any Environmental Law;

(b)  no Group Member has received or has knowledge of any notice of violation,
alleged violation, non-compliance, liability or potential liability related to
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge that any such notice (i) will be received
or (ii) is being threatened;

(c)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that would
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that would give rise
to liability under, any applicable Environmental Law;

(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e)  there has been no release or, to the knowledge of the Borrower, threatened
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any Group Member in connection with
the Properties or otherwise in connection with the Business, in violation of or
in amounts or in a manner that would give rise to liability under Environmental
Laws;

(f)  the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g)  no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18

Accuracy of Information, etc

.  No statement or information contained in this Agreement, any other Loan
Document or any other document, certificate or statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, when taken as a whole, contained as of the date
such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading
under the circumstances in which they were made; provided that any projections
are based upon good faith estimates and assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.  There is no fact known to any Responsible Officer
of a Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

4.19

Security Documents

.  The Pledge Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  In the case
of the Pledged Stock described in the Pledge Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), the
Pledge Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person.

4.20

Solvency

.   As of the Closing Date, the Loan Parties, on a consolidated basis, are
Solvent.

4.21

Senior Indebtedness

.  The Obligations constitute “Senior Indebtedness” of the Borrower under and as
defined in the Senior Note Indentures.  




SECTION 5. CONDITIONS PRECEDENT

5.1

Conditions to Initial Extension of Credit

.  The agreement of each Lender to make the initial extension of credit
requested to be made by it is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

(a)

Credit Agreement; Pledge Agreement.  The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent,
the Borrower and each Lender listed on Schedule 1.1A, (ii) the Pledge Agreement,
executed and delivered by the Borrower and (iii) an Acknowledgement and Consent
in the form attached to the Pledge Agreement, executed and delivered by each
Issuer (as defined therein), if any, that is not a Loan Party.  

(b)

Financial Statements.  The Lenders shall have received (i) audited consolidated
financial statements of the Borrower and its consolidated Subsidiaries for the
2009, 2010 and 2011 fiscal years ended December 31st of each such year and (ii)
unaudited interim consolidated financial statements of the Borrower and its
consolidated Subsidiaries for each fiscal quarter ended after the date of the
latest applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such interim financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Borrower and its consolidated Subsidiaries since the most recent audited
financial statements.

(c)

  Lien Searches.  The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

(d)

Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses required to be paid and for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Closing Date.  At the option of the Borrower, all
such amounts will be paid with proceeds of Revolving Loans made on the Closing
Date and will be reflected in the funding instructions given by the Borrower to
the Administrative Agent on or before the Closing Date.

(e)

Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
the Borrower, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of the Borrower certified by the Secretary of State of the State
of Delaware, and (ii) a long form good standing certificate for the Borrower
from the Secretary of State of the State of Delaware.

(f)

Legal Opinions.  The Administrative Agent shall have received the legal opinion
of Bingham McCutchen LLP, counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit E which shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(g)

Pledged Stock; Stock Powers.  The Administrative Agent shall have received the
certificates representing the shares of Capital Stock pledged pursuant to the
Pledge Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


1.1

Conditions to Each Extension of Credit

.  The agreement of each Lender to make any extension of credit requested to be
made by it on any date (including its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

(a)  Representations and Warranties.  Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects (unless qualified by materiality, in which case
such representations and warranties shall be true and correct in all respects)
on and as of such date as if made on and as of such date (except to the extent
that such representations and warranties refer to an earlier date, in which case
they shall be true and correct in all material respects (unless qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of such earlier date).

(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 2. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Revolving Loan or other amount
is owing to any Lender or the Administrative Agent hereunder, the Borrower shall
and shall cause each of its Restricted Subsidiaries to:

2.1

Financial Statements

.  Furnish to the Administrative Agent and each Lender:

(a)  as soon as available, but in any event within (i) 90 days after the end of
each fiscal year of the Borrower ended December 31st of each such year, a copy
of the audited consolidated balance sheet of the Borrower and its consolidated
Restricted Subsidiaries and (ii) 120 days after the end of each fiscal year of
the Borrower ended December 31st of each such year, a copy of the audited
balance sheet of OpCo and, if applicable, its consolidated Restricted
Subsidiaries, in each case as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by Ernst & Young or other independent
certified public accountants of nationally recognized standing. Notwithstanding
the foregoing, the obligations in this Section 6.1(a) may be deemed satisfied
upon the filing of the Borrower’s Form 10-K with the SEC;

(b)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower ended December 31st of each such year, a copy of the
unaudited balance sheet of OpCo and, if applicable, its consolidated Restricted
Subsidiaries, in each case as at the end of such year and the related unaudited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, certified by
a Responsible Officer as being fairly stated in all material respects (subject
to normal year-end audit adjustments and the absence of footnotes).
Notwithstanding the foregoing, the obligations in this Section 6.1(b) may be
deemed satisfied upon the filing of the Borrower’s Form 10-K with the SEC.

(c)  as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, (i) the unaudited consolidated balance sheet of the Borrower and its
consolidated Restricted Subsidiaries and (ii) the unaudited balance sheet of
OpCo and, if applicable, its consolidated Restricted Subsidiaries, in each case
as at the end of such quarter and the related unaudited consolidated statements
of income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes). Notwithstanding the foregoing, the
obligations in this Section 6.1(c) may be deemed satisfied upon the filing of
the Borrower’s Form 10-Q with the SEC.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

2.2

Certificates; Other Information

.  Furnish to the Administrative Agent and each Lender (or, in the case of
clause (h), to the relevant Lender):

(a)  either (x) concurrently with the delivery of the financial statements
referred to in Section 6.1(a) (or upon satisfaction of such delivery requirement
upon the Borrower filing a Form 10-K with the SEC) or (y) as soon as available,
but in any event within 90 days after the end of  each fiscal year of the
Borrower ended December 31st of such year, a certificate of the independent
certified public accountants reporting on such financial statements stating that
in making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default, except as specified in such certificate;

(b)  either (x) concurrently with the delivery of any of the financial
statements referred to in Section 6.1 (or upon satisfaction of such delivery
requirement upon the Borrower filing a Form 10-K or 10-Q, as applicable, with
the SEC) or (y) as soon as available, but in any event within the applicable
time periods specified in Section 6.1 for delivery of the applicable financial
statements, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, (A) a Compliance Certificate containing all
information and calculations necessary for determining compliance by each Group
Member with the provisions of Section 7.1 hereof as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and (B) to
the extent not previously disclosed to the Administrative Agent, (1) a
description of any change in the jurisdiction of organization of any Loan Party
and (2) a description of any Person that has become a Group Member, in each case
since the date of the most recent report delivered pursuant to this clause (B)
(or, in the case of the first such report so delivered, since the Closing Date);

(c)  as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions;

(d)  if the Borrower is no longer a public reporting company, within 45 days
after the end of each fiscal quarter of the Borrower (or 90 days, in the case of
the fourth fiscal quarter of each fiscal year), a narrative discussion and
analysis of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year;

(e)  (i) as soon as practical, but in any event no later than five (5) Business
Days prior to the effectiveness thereof, notice of any proposed amendment,
supplement, waiver or other modification with respect to the Senior Notes
Indentures or the OpCo Notes Indenture (including, once available, a summary of
the material terms thereof) and (ii) no later than three (3) Business Days prior
to the effectiveness thereof, copies of substantially final drafts of such
proposed amendment, supplement, waiver or other modification with respect to the
Senior Notes Indentures or the OpCo Notes Indenture;

(f)  if the Borrower is no longer a public reporting company, within five days
after the same are sent, copies of all financial statements and reports that the
Borrower sends to the holders of any class of its debt securities or public
equity securities and, within five days after the same are filed, copies of all
financial statements and reports that the Borrower may make to, or file with,
the SEC;

(g)   promptly following receipt thereof, copies of (i) any documents described
in Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided, that if
the relevant Group Members or ERISA Affiliates have not requested such documents
or notices from the administrator or sponsor of the applicable Multiemployer
Plans, then, upon reasonable request of the Administrative Agent, such Group
Member or the ERISA Affiliate shall promptly make a request for such documents
or notices from such administrator or sponsor and the Borrower shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof; and

(h)  promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

2.3

Payment of Obligations

.  Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its obligations of whatever nature
that, if not paid, could result in a Material Adverse Effect, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.

2.4

Maintenance of Existence; Compliance

.  (i)  Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and  comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

2.5

Maintenance of Property; Insurance

.  (a)  Keep all property useful and necessary in its business in good working
order and condition, ordinary wear and tear excepted and (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business.

2.6

Inspection of Property; Books and Records; Discussions

.  (a)  Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (b)
upon reasonable prior notice and at reasonable times up to two times per year
provided no Event of Default has occurred and is continuing, permit
representatives of the Administrative Agent or any Lender (unless an Event of
Default has occurred and is continuing, at the expense of the Administrative
Agent or such Lender, as applicable) to visit and inspect any of its properties
and examine and make abstracts from any of its books and records, and to discuss
the business, operations, properties and financial and other condition of the
Group Members with officers and employees of the Group Members and with their
independent certified public accountants.

2.7

Notices

.  Promptly give notice to the Administrative Agent and each Lender of:

(a)  the occurrence of any Default or Event of Default;

(b)  any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c)  any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Group Member in an aggregate amount exceeding a material
amount, as soon as possible and in any event within 10 days after the Borrower
knows or has reason to know thereof; and

(e)  any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

2.8

Environmental Laws

.   Comply in all material respects with, and use all commercially reasonable
efforts to ensure compliance in all material respects by all tenants and
subtenants (if any) with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and use all commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
registrations or permits required under applicable Environmental Laws.

(a)  Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under applicable Environmental
Laws and promptly comply in all material respects with the lawful orders and
directives of Governmental Authorities regarding Environmental Laws.

2.9

Additional Collateral, etc

.  With respect to any Capital Stock of OpCo or any other Restricted Subsidiary
issued after the Closing Date as to which the Administrative Agent, for the
benefit of the Lenders, does not have a perfected Lien, the Borrower shall
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Pledge Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Pledge Agreement or by law or as may be
requested by the Administrative Agent.

2.10

Maintenance of Ratings

. The Borrower will use commercially reasonable efforts to cause the public
credit ratings issued by S&P and Moody’s for the Senior Notes to be maintained
(but not to obtain or maintain a specific rating).




SECTION 3. NEGATIVE COVENANTS




The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Revolving Loan or other amount
is owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:

3.1

Financial Condition Covenants

.  

(a)  Consolidated Capitalization Ratio.  Permit the Consolidated Capitalization
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) to exceed 0.65 to 1.0.

(b)  OpCo Capitalization Ratio.  Permit the OpCo Capitalization Ratio as at the
last day of any period of four consecutive fiscal quarters of the Borrower (or,
if less, the number of full fiscal quarters subsequent to the Closing Date) to
exceed 0.50 to 1.0.

(c)  Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio for
any period of four consecutive fiscal quarters of the Borrower (or, if less, the
number of full fiscal quarters subsequent to the Closing Date) to be less than
2.50 to 1.0.

3.2

Indebtedness and Issuance of Preferred Stock

.  Create, issue, incur, assume, become liable in respect of or suffer to exist
any Indebtedness, issue any Disqualified Stock or permit any Restricted
Subsidiary to issue shares of preferred stock, except:

(a)  Indebtedness of any Loan Party pursuant to any Loan Document;

(b)  Indebtedness of the Borrower to any Restricted Subsidiary; provided that
such Indebtedness may not be subsequently sold or transferred to any Person
other than another Restricted Subsidiary;

(c)  Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Restricted Subsidiaries of obligations of the Borrower or
any Restricted Subsidiary;

(d)  Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Refinancing Indebtedness incurred to refinance, refund, renew
or extend debt incurred under this Section 7.2(d);

(e)  Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $50,000,000 at any one time outstanding;

(f)  (A) Indebtedness of the Borrower in respect of the Senior Notes and
Indebtedness of OpCo in respect of the OpCo Notes and (B) Permitted Refinancing
Indebtedness incurred to refinance, refund, renew or extend the Senior Notes or
the OpCo Notes;

(g)  Swap Agreements in the normal course of business and not for speculative
purposes, designed to protect the Borrower or its Restricted Subsidiary against
fluctuations in interest rates or currency exchange rates with respect to
Indebtedness incurred or against fluctuations in the price of commodities used
by that entity at the time;

(h)  guarantees of Indebtedness of the Borrower or any Restricted Subsidiaries
otherwise permitted;

(i)  the accrual of interest, accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
indebtedness with the same terms, and the payment of dividends on Disqualified
Stock in the form of additional shares of the same class of Disqualified Stock
will not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Stock; provided that the amount thereof is included in the Fixed
Charges of the Borrower as accrued;

(j)  workers’ compensation claims, self-insurance obligations, surety and
similar bonds and completion guarantees in the ordinary course of business;

(k)  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business;

(l)  agreements providing for indemnification, adjustment of purchase price or
similar obligations incurred or assumed in connection with the disposition of
any business, assets or capital stock of a Restricted Subsidiary;

(m)  additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed the greater of (i) $250,000,000 and (ii)
15% of Consolidated Net Tangible Assets as set forth on the most recent
quarterly balance sheet at any one time outstanding; and

(n)  Indebtedness of OpCo owing to the Borrower in respect of the proceeds of
the Revolving Loans made available to OpCo in support of working capital,
capital expenditures and general corporate purposes of OpCo; provided that such
Indebtedness may not be subsequently sold or transferred to any Person.




3.3

Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except:

(a)  Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Restricted Subsidiaries, as
the case may be, in conformity with GAAP;

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries;

(f)  Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d); provided that no such Lien is spread
to cover any additional property after the Closing Date (other than
after-acquired property affixed thereto and proceeds and products thereof) and
that the amount of Indebtedness secured thereby is not increased (except as
permitted under Section 7.2(d));

(g)  Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(h)  Liens created pursuant to the Security Documents, including without
limitation, Liens securing Obligations with respect to Specified Swap
Agreements;

(i)  any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased

(j)  Liens in favor of the Borrower;

(k)  Liens on property of Restricted Subsidiaries to secure Indebtedness of any
Restricted Subsidiaries, where permitted by this Agreement to be incurred;

(l)  existing Liens on property of an entity merged or consolidated with the
Borrower or any Restricted Subsidiary or otherwise becomes a Restricted
Subsidiary (and in existence prior to the contemplation of such merger or
consolidation or such entity becoming a Restricted Subsidiary of the Borrower
and do not extend to any assets other than those of such entity);

(m)  existing Liens on acquired property (and in existence prior to the
contemplation of such acquisition and do not extend to any assets other than
such acquired property);

(n)  Liens on assets or Capital Stock of Unrestricted Subsidiaries that secure
Non-Recourse Debt;

(o)  Liens securing Swap Agreements permitted under Section 7.11;

(p)  liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Borrower in
excess of those set forth by regulations promulgated by the Board and (ii) such
deposit account is not intended by the Borrower or any Restricted Subsidiary to
provide collateral to the depositary institution;

(q)  judgment liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings that may have been
duly initiated for the review of such judgment have not been finally terminated
or the period within which such proceedings may be initiated has not expired;
and

(r)  Liens not otherwise permitted by this Section so long as (A) neither (i)
the aggregate outstanding principal amount of the obligations secured thereby
nor (ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Restricted Subsidiaries) $25,000,000 at any one time and (B) such Liens do not
encumber the Collateral.

3.4

Fundamental Changes

.  Enter into any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), create
Subsidiaries organized outside the United States or Dispose of all or
substantially all of its property or business, except that:

(a)  any Restricted Subsidiary of the Borrower may be merged or consolidated
with or into the Borrower or another Restricted Subsidiary of the Borrower
(provided that the Borrower or a Loan Party shall be the continuing or surviving
corporation);

(b)  any Restricted Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or another Restricted Subsidiary of the Borrower
(upon voluntary liquidation or otherwise) or (ii) pursuant to a Disposition
permitted by Section 7.5; and

(c)  any Permitted Investment may be structured as a merger, consolidation or
amalgamation.

3.5

Disposition of Property

.  Dispose of any of its property, whether now owned or hereafter acquired, or,
in the case of any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Capital Stock to any Person, except:

(a)

the Disposition of obsolete or worn out property or Cash Equivalents in the
ordinary course of business;

(b)

 the sale of inventory in the ordinary course of business;

(c)

Dispositions permitted by clause (i) of Section 7.4(b);

(d)

the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower;

(e)

Dispositions of equipment or other property, provided such equipment or other
property is promptly replaced by the Borrower or any of its Restricted
Subsidiaries with suitable substitute equipment of substantially the same
character and quality and at least equivalent useful life and utility to the
extent that the failure to replace such equipment could reasonably be expected
to have a Material Adverse Effect;

(f)

Dispositions of accounts receivable in connection with the collection of money
owed to the Borrower or any of its Restricted Subsidiaries; and

(g)

the Disposition of other property having a fair market value not to exceed
$50,000,000 in the aggregate.

1.1

Restricted Payments

.  (i) Declare or pay any dividend (other than dividends payable solely in
common stock of the Person making such dividend) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member or any Indebtedness that is subordinated to
the Obligations hereunder (except a payment of interest or principal on the
maturity date thereof), whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member or (ii) make any Restricted
Investment (collectively, “Restricted Payments”), except that:

(a)

 any Restricted Subsidiary may make Restricted Payments to the Borrower;

(b)

if no Default or Event of Default shall have occurred and be continuing at the
time such Restricted Payments are made, the Borrower or any Restricted
Subsidiary may make additional Restricted Payments (taken together with all
other Restricted Payments permitted under this Agreement other than those made
pursuant to Section 7.6 (c)(ii), (c)(iii) and (c)(v))  not to exceed the sum of:

(i)

the cumulative Available Cash Flow since the Measurement Date;

(ii)

100% of the aggregate net cash proceeds received by the Borrower after the
Measurement Date as a contribution to its common equity capital or from the
issue or sale of Capital Stock of the Borrower (other than Disqualified Stock)
or from the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Borrower that have been
converted into or exchanged for such Capital Stock, or other Disqualified Stock
outstanding after the Measurement Date that has been voluntarily converted to
Capital Stock (other than Capital Stock (or Disqualified Stock or debt
securities) sold to a Subsidiary of the Borrower),

(iii)

to the extent that any Restricted Investment was made after the  Measurement
Date and  is sold for cash or Cash Equivalents or otherwise liquidated or repaid
for cash, the cash return of capital with respect to such Investment, including
without limitation repayment of principal of any Investment constituting a loan
or advance (less the cost of disposition, if any); and

(iv)

to the extent that any Unrestricted Subsidiary of the Borrower is designated as
a Restricted Subsidiary after the Measurement Date, the fair market value of the
Borrower’s Investment in such Subsidiary as of the date of such designation; and

(c)

if no Default or Event of Default shall have occurred and is continuing or would
be caused thereby, the Borrower may make the following Restricted Payments:

(i)

the payment of any dividend within 60 days after the date of declaration of the
dividend, if at the date of declaration the dividend payment would have complied
with the provisions of this Agreement; provided that (i) no Default or Event of
Default shall have occurred and be continuing at the time such Restricted
Payments are made;




(ii)

the redemption, repurchase, retirement, defeasance or other acquisition of any
subordinated Indebtedness of the Borrower or of any Capital Stock of the
Borrower in exchange for, or out of the net cash proceeds of the substantially
concurrent sale (other than to a Subsidiary of the Borrower) of, Capital Stock
of the Borrower (other than Disqualified Stock); provided that the amount of any
such net cash proceeds that are utilized for any such redemption, repurchase,
retirement, defeasance or other acquisition will be excluded from clause (b)(ii)
above;




(iii)

the payment of any dividend by a Restricted Subsidiary of the Borrower to the
holders of its Capital Stock on a pro rata basis;




(iv)

the repurchase, redemption or other acquisition or retirement for value of any
Capital Stock of the Borrower or any Restricted Subsidiary held by any current
or former director, officer or employee of the Borrower (or any of its
Restricted Subsidiaries) pursuant to any equity subscription agreement, stock
option agreement or similar agreement; provided that the aggregate price paid
for all such repurchased, redeemed, acquired or retired Capital Stock may not
exceed $5,000,000 in any twelve-month period (with amounts not being used in any
twelve-month period being carried forward to the next twelve-month period;
provided that such aggregate amount in any twelve-month period may not exceed
$15.0 million);




(v)

Restricted Payments made in connection with Permitted Investments;




(vi)

the defeasance, redemption, repurchase or other acquisition of subordinated
Indebtedness of the Borrower with the net cash proceeds from an incurrence of
Indebtedness permitted pursuant to Section 7.2(d); and




(vii)

other Restricted Payments in an aggregate amount since the Closing Date not to
exceed $50,000,000.




The amount of all Restricted Payments (other than cash) will be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.

0.1

Optional Payments and Modifications of Certain Debt Instruments

.  (a)  Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the Senior Notes; (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the material terms of the Senior Notes or the OpCo Notes
(other than any such amendment, modification, waiver or other change that (i)
would extend the maturity or reduce the amount of any payment of principal
thereof or reduce the rate or extend any date for payment of interest thereon
and (ii) does not involve the payment of a consent fee); (c) amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of any redeemable preferred stock
(other than any such amendment, modification, waiver or other change that (i)
would extend the scheduled redemption date or reduce the amount of any scheduled
redemption payment or reduce the rate or extend any date for payment of
dividends thereon and (ii) does not involve the payment of a consent fee); or
(d) designate any Indebtedness (other than obligations of the Loan Parties
pursuant to the Loan Documents) as “Designated Senior Indebtedness” (or any
other defined term having a similar purpose) for the purposes of the Senior Note
Indenture.

0.2

Investments

.  Make any Investments, except for (i) Permitted Investments or (ii) Restricted
Investments permitted pursuant to Section 7.6.

0.3

Transactions with Affiliates

.  Except as set forth in Schedule 7.9, enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
unless such transaction is (a) otherwise permitted under this Agreement, (b) (i)
in the ordinary course of business of the relevant Group Member and (ii) upon
fair and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate, or (c) between or among the Borrower and/or its Restricted
Subsidiaries.

0.4

Sales and Leasebacks

.  Enter into any arrangement with any Person providing for the leasing by any
Group Member of real or personal property that has been or is to be sold or
transferred by such Group Member to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of such Group Member.

0.5

Swap Agreements

.  Enter into any Swap Agreement, except (a) Swap Agreements entered into to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary has
actual exposure (other than those in respect of Capital Stock or the Senior
Notes) and (b) Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Restricted Subsidiary.

0.6

Changes in Fiscal Periods

.  Permit the fiscal year of the Borrower to end on a day other than December
31st or change the Borrower’s method of determining fiscal quarters.

0.7

Negative Pledge Clauses

.  Enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of any Group Member to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, other than (a) the Senior Notes Indentures, the OpCo
Notes Indenture and this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby) , (c) those restrictions
imposed by Requirements of Law, (d) any agreements to which a Restricted
Subsidiary is a party when it becomes a Restricted Subsidiary of the Borrower,
(e) agreements with respect to Dispositions permitted under Section 7.5 and (f)
leases with customary restrictions on assignment.

0.8

Clauses Restricting Subsidiary Distributions

.  Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Restricted Subsidiary of the Borrower to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Restricted Subsidiary of the Borrower, (b) make loans or advances to, or other
Investments in, the Borrower or any other Restricted Subsidiary of the Borrower
or (c) transfer any of its assets to the Borrower or any other Restricted
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, the Senior Notes Indentures , the OpCo Notes Indenture or
Requirements of Law and (ii) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Restricted Subsidiary.

0.9

Lines of Business

.  Enter into any business, either directly or through any Restricted
Subsidiary, except for those businesses in which the Borrower and its Restricted
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.

0.10

Designation of Restricted and Unrestricted Subsidiaries

.  Designate any Subsidiary as an Unrestricted Subsidiary; provided that the
Borrower may create a Subsidiary after the Closing Date to be designated an
Unrestricted Subsidiary if that designation would not cause a Default or Event
of Default; provided further that in no event will OpCo, any Subsidiary of OpCo
or any business operated by OpCo at any time be transferred to, held by or
designated as an Unrestricted Subsidiary. If a Restricted Subsidiary is created
after the Closing Date and designated as an Unrestricted Subsidiary, the
aggregate fair market value of all outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in such Subsidiary properly designated will be
deemed to be an Investment made as of the time of the designation and will
reduce the amount available for Restricted Payments under Section 7.6  hereof or
under clause (xii) of the definition of Permitted Investments calculated on a
pro forma basis as if such designation had occurred at the beginning of the four
quarter reference period. That designation will be permitted only if the
Investment would be permitted at that time and if the Restricted Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary. Additionally, the
Borrower may redesignate any Unrestricted Subsidiary to be a Restricted
Subsidiary if the redesignation would not cause a Default or Event of Default
hereunder; provided that  any outstanding Indebtedness of such Unrestricted
Subsidiary will be deemed an incurrence of Indebtedness by a Restricted
Subsidiary of the Borrower and will reduce the amount available for Indebtedness
under Section 7.2  hereof calculated on a pro forma basis as if such designation
had occurred at the beginning of the four quarter reference period.

SECTION 1. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)  the Borrower shall fail to pay any principal of any Revolving Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Revolving Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

(b)  any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c)  any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 3.2(b)
of the Pledge Agreement; or

(d)  any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; provided, that if (i) such
default cannot be cured in such 30-day period, (ii) such failure is susceptible
of cure, (iii) the Loan Parties are proceeding with diligence and in good faith
to cure such failure, and (iv) the Administrative Agent shall have received a
certificate signed by an authorized officer of the Borrower to the effect of
clauses (i), (ii) and (iii) above and stating what action the Borrower is taking
to cure such failure then such 30-day cure period shall be extended to such
date, not to exceed a total of 60 days, as shall be necessary for the applicable
Loan Party to diligently cure such failure; or

(e)  any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Obligations) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which is $50,000,000 or more; or

(f)  (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(vi) any Group Member shall make a general assignment for the benefit of its
creditors; or

(g)  an ERISA Event shall have occurred which has resulted or could reasonably
be expected to result in a Material Adverse Effect; or

(h)  one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i)  any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(except if caused by the Administrative Agent’s failure to maintain possession
of the stock certificates); or

(j)   (i) the Permitted Investors shall cease to have the power to vote or
direct the voting of securities having a majority of the ordinary voting power
for the election of directors of the Borrower (determined on a fully diluted
basis); (ii) the board of directors of the Borrower shall cease to consist of a
majority of Continuing Directors; (iii) a Specified Change of Control shall
occur or (iv) the Borrower shall cease to own and control, of record and
beneficially, directly, 100% of each class of outstanding Capital Stock of OpCo
free and clear of all Liens (except Liens created by the Pledge Agreement);

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Revolving
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Revolving Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
 Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
 Except as expressly provided above in this Section, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

SECTION 2. THE AGENTS







2.1

Appointment

.  Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.   Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

2.2

Delegation of Duties

.  The Administrative Agent may execute any of its duties under this Agreement
and the other Loan Documents by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

2.3

Exculpatory Provisions

.  Neither any Agent nor any of their respective officers, directors, employees,
agents, advisors, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

2.4

Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy or email message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Revolving Loans.

2.5

Notice of Default

.  The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless the Administrative
Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

2.6

Non-Reliance on Agents and Other Lenders

.  Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates have made any representations or warranties to it and that no act
by any Agent hereafter taken, including any review of the affairs of a Loan
Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its
Revolving Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates.

2.7

Indemnification

.  The Lenders agree to indemnify each Agent and its officers, directors,
employees, affiliates, agents, advisors and controlling persons (each, an “Agent
Indemnitee”)  (to the extent not reimbursed by the Borrower and without limiting
the obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Revolving Loans shall have
been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Revolving Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Revolving Loans and all other amounts payable hereunder.

2.8

Agent in Its Individual Capacity

.  Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent.  With respect to its Revolving Loans made or renewed by
it and with respect to any Letter of Credit issued or participated in by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

2.9

Successor Administrative Agent

.  The Administrative Agent may resign as Administrative Agent upon 10 days’
notice to the Lenders and the Borrower.  If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(f) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Revolving Loans.  If no successor agent has accepted appointment
as Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.

2.10

Arrangers and Syndication Agent

.  Neither the Arrangers nor the Syndication Agent shall have any duties or
responsibilities hereunder in their respective capacities as such.

SECTION 3. MISCELLANEOUS







3.1

Amendments and Waivers

.  Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1.  The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Revolving Loan, reduce the stated rate of any interest or fee payable
hereunder (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly adversely affected thereby;

(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender;

(iii) amend the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral, in each case without the written consent of all Lenders;

 (iv) amend, modify or waive any provision of Section 9 or any other provision
of any Loan Document that affects the Administrative Agent without the written
consent of the Administrative Agent; or

(v) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender.  

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Revolving Loans.
 In the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.




3.2

Notices

.  All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of the Borrower and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

  

Borrower:

4700 Highway 56

Owensboro, KY 42301

 

Attention:  Beverly Griffith

 

Facsimile:  (270) 852-5010

 

Telephone:

(270) 852-5000

  

 Administrative Agent:

Royal Bank of Canada
4th Floor, 20 King Street West,
Toronto, Ontario M5H 1C4

 

Attention: Manager, Agency Services Group

 

Facsimile: 416-842-4023

  

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

3.3

No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

3.4

Survival of Representations and Warranties

.  All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Revolving Loans and other extensions of
credit hereunder.

3.5

Payment of Expenses and Taxes

.  The Borrower agrees to pay or reimburse the Administrative Agent and the
Syndication Agent for all their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one counsel to the Administrative Agent and the Syndication
Agent and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to the Borrower prior to the Closing Date (in
the case of amounts to be paid on the Closing Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, to pay or reimburse each Lender,
the Issuing Lender and the Administrative Agent for all its reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable and documented
fees and disbursements of one counsel to the Administrative Agent and the
Lenders, one local and regulatory counsel in the jurisdiction in which the
Collateral is located, and one additional counsel in the event of a conflict
between the Administrative Agent and the Lenders, to pay, indemnify, and hold
each Lender, the Issuing Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other recording Taxes,
if any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and to pay, indemnify, and hold each
Lender, the Issuing Lender and the Administrative Agent, their respective
affiliates, and their respective officers, directors, employees, agents,
advisors and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any claim, litigation, investigation or
proceeding regardless of whether any Indemnitee is a party thereto and whether
or not the same are brought by the Borrower, its equity holders, affiliates or
creditors or any other Person, including any of the foregoing relating to the
use of proceeds of the Revolving Loans or the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of any
Group Member or any of the Properties and the reasonable fees and expenses of
one legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or the material breach of the Loan Documents by such Indemnitee, and
provided, further, that this Section 10.5(d) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent any such damages
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee.  No Indemnitee shall be liable for any indirect, special,
exemplary, punitive or consequential damages in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby.
 All amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor.  Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to  Susanne Harris (Telephone No.  (270)
852-5000) (Facsimile No. (270) 852-5011), at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 10.5 shall survive the termination of this Agreement
and the repayment of the Revolving Loans and all other amounts payable
hereunder.

3.6

Successors and Assigns; Participations and Assignments

.   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.




(a)  (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person or a Defaulting Lender, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Revolving Loans at the time owing to it) with the prior written consent
of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person; and provided, further,
that (x) the Borrower shall be deemed to have consented to any such assignment
unless the Borrower shall object thereto by written notice to the Administrative
Agent within  ten (10) Business Days after having received notice thereof and
(y) the Borrower shall not be deemed to be unreasonable in withholding its
consent to an assignment to any Persons that are engaged as principals primarily
in private equity or venture capital or any of such Persons’ Affiliates; and




(B) the Administrative Agent.




(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Revolving Loans under the Revolving Facility,
the amount of the Commitments or Revolving Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;




(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and




(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.




For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.




(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.




(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Revolving Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time upon reasonable prior notice.




(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.




(b)  Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person or a Defaulting Lender) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Revolving Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (i) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 10.1 and (ii) directly affects such Participant.  Each Lender that
sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.16 with respect to any Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.13(f) (it being understood that the documentation required under
Section 2.13(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (i)
agrees to be subject to the provisions of Sections 2.12 and 2.13 as if it were
an assignee under paragraph (b) of this Section and (ii) shall not be entitled
to receive any greater payment under Sections 2.12 or 2.13, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Revolving Loans or other obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Revolving Loans, Letters of Credit
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Revolving Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(c)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

3.7

Adjustments; Set-off

.   Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender or to the Lenders the
Revolving Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment made pursuant to Section 10.6), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8(f), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(a)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, if an Event of Default has occurred and is continuing and upon any
Obligations becoming due and payable by the Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower;  provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such application.

3.8

Counterparts

.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
 Delivery of an executed signature page of this Agreement by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.  A set of the copies of this Agreement signed by all the parties shall
be lodged with the Borrower and the Administrative Agent.

3.9

Severability

.  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

3.10

Integration

.  This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

3.11

GOVERNING LAW

.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

3.12

Submission To Jurisdiction; Waivers

.  The Borrower hereby irrevocably and unconditionally:

(a)

submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof; provided, that nothing contained herein or in any other Loan Document
will prevent any Lender or the Administrative Agent from bringing any action to
enforce any award or judgment or exercise any right under the Security Documents
or against any Collateral or any other property of any Loan Party in any other
forum in which jurisdiction can be established;

(b)

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Borrower, as the case may be at
its address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law; and

(e)

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any indirect, special, exemplary, punitive or consequential damages.

1.1

Acknowledgements

.  The Borrower hereby acknowledges and agrees that (a) no fiduciary, advisory
or agency relationship between the Loan Parties and the Credit Parties is
intended to be or has been created in respect of any of the transactions
contemplated by this Agreement or the other Loan Documents, irrespective of
whether the Credit Parties have advised or are advising the Loan Parties on
other matters, and the relationship between the Credit Parties, on the one hand,
and the Loan Parties, on the other hand, in connection herewith and therewith is
solely that of creditor and debtor, (b) the Credit Parties, on the one hand, and
the Loan Parties, on the other hand, have an arm's length business relationship
that does not directly or indirectly give rise to, nor do the Loan Parties rely
on, any fiduciary duty to the Loan Parties or their affiliates on the part of
the Credit Parties, (c) the Loan Parties are capable of evaluating and
understanding, and the Loan Parties understand and accept, the terms, risks and
conditions of the transactions contemplated by this Agreement and the other Loan
Documents, (d) the Loan Parties have been advised that the Credit Parties are
engaged in a broad range of transactions that may involve interests that differ
from the Loan Parties’ interests and that the Credit Parties have no obligation
to disclose such interests and transactions to the Loan Parties, (e) the Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent the Loan Parties have deemed appropriate in the negotiation,
execution and delivery of this Agreement and the other Loan Documents, (f) each
Credit Party has been, is, and will be acting solely as a principal and, except
as otherwise expressly agreed in writing by it and the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties, any of their affiliates or any other Person, (g) none of the
Credit Parties has any obligation to the Loan Parties or their affiliates with
respect to the transactions contemplated by this Agreement or the other Loan
Documents except those obligations expressly set forth herein or therein or in
any other express writing executed and delivered by such Credit Party and the
Loan Parties or any such affiliate and (h) no joint venture is created hereby or
by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Credit Parties or among the Loan Parties and the
Credit Parties.

1.2

Releases of Guarantees and Liens

.   Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in paragraph (b) below.

(a)  At such time as the Revolving Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Specified Swap Agreements and contingent indemnification obligations
not then due and payable) shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Security Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.

1.3

Confidentiality

.  Each of the Administrative Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent or any other Lender or to any
 Affiliate thereof that needs such information in connection with the
transactions contemplated by the Loan Documents (it being understood that such
Persons to whom disclosure is made will be informed of the confidential nature
of such information and be instructed to keep it confidential), (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its  Affiliates (it being understood that such
Persons to whom disclosure is made will be informed of the confidential nature
of such information and be instructed to keep it confidential), (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if required to do so in connection with
any litigation or similar proceeding, (g) that has been publicly disclosed other
than as a result of a breach of this Section, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or (i)
in connection with the exercise of any remedy hereunder or under any other Loan
Document, or (j) if agreed by the Borrower in its sole discretion, to any other
Person.




Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including federal and state securities laws.




All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including federal and state securities laws.




1.4

WAIVERS OF JURY TRIAL

.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

1.5

USA Patriot Act

.  Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.




080599-0099-11824-Active.12911759.16




2









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

SOUTHERN STAR CENTRAL CORP.

By:_________




Name:  

Title:




080599-0099-11824-Active.12911759.16




1









ROYAL BANK OF CANADA, as Administrative Agent

By:_________




Name:  

Title:

ROYAL BANK OF CANADA, as a Lender and Issuing Bank

By:_________




Name:  

Title:




080599-0099-11824-Active.12911759.16












U.S. BANK, NATIONAL ASSOCIATION, as a Lender

By:_________




Name:  

Title:




[Signature Page to the Credit Agreement]

080599-0099-11824-Active.12911759.16


